Citation Nr: 0700099	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  30-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been presented to 
reopen the appellant's claims for service connection for an 
acquired psychiatric disability, to include a bipolar 
disorder and post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
October 1982 to May 1983, when he was discharged due to 
unsatisfactory performance.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Providence, 
Rhode Island, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for an 
acquired psychiatric disability, entitlement to service 
connection for a bipolar disorder, and entitlement to service 
connection for PTSD were developed as separate issues by the 
RO.  The Board finds that in actuality, these three matters 
constitute a single claim.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder was previously denied by the 
Board in September 1999.  This decision is final, and may be 
reopened only upon the submission of new and material 
evidence.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

Where a claim for service connection has been denied, and a 
current claim contains a different diagnosis, even one 
producing the same symptoms in the same anatomic system, a 
new decision on the merits is required.  Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).  However, a new etiological 
theory does not constitute a new claim.  Ashford v. Brown, 10 
Vet. App. 120, 123 (1997). 

In this case, the Board has determined that although the 
appellant has submitted new claims for additional psychiatric 
disabilities, the Board finds that they represent nothing 
more than new etiological theories and not a claim based on 
different diagnoses.  As will be noted below, the diagnosis 
of a bipolar disorder was of record and considered at the 
time of the September 1999 Board decision, and the appellant 
has not submitted any medical evidence that shows a diagnosis 
of PTSD.  Therefore, the appellant's claims must all be 
considered on the basis of whether new and material evidence 
has been submitted to reopen his previously denied claim for 
a psychiatric disorder.  However, the Board also notes that 
as it will find that new and material evidence has been 
submitted and the claim is reopened, no harm to the appellant 
can result from this approach.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The appellant was previously scheduled for a hearing before a 
Veterans Law Judge at the RO.  At the veteran's request, this 
was changed to a hearing before a Veterans Law Judge at the 
Board, and scheduled for December 2006.  The appellant did 
not report for his scheduled hearing.  Therefore, the hearing 
request is deemed withdrawn.  The Board will proceed with 
adjudication of his claim. 


FINDINGS OF FACT

1.  There is no competent evidence of current varicose veins. 

2.  The appellant's current alcoholism is not related to a 
service connect disease or disability. 

3.  Entitlement to service connection for a psychiatric 
disability was denied in a September 1999 Board decision.  

4.  There is no competent evidence that current sleep apnea 
is related to a disease or injury in service.

5.  Evidence submitted since September 1999 includes material 
that was not before the Board in September 1999, and which 
relates to an unestablished fact necessary to substantiate 
the claim.  

6.  The appellant's psychiatric disability existed prior to 
ACDUTRA, and did not undergo an increase in disability during 
such service.  

7.  The appellant does not have a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in active service.  
38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  The appellant's claim for service connection for 
alcoholism has no legal merit.  38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2006).  

3.  Sleep apnea was not incurred in active service.  
38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. § 3.303.  

4.  The September 1999 Board decision is final; evidence 
received since September 1999 is new and material.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2006). 

5.  The appellant's psychiatric disability was not incurred 
in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The VCAA is not applicable to the alcoholism claim, because, 
as discussed below, there is no legal entitlement to this 
benefit.

With regard to the remaining claims, proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2005).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

The RO provided the appellant with preadjudication notice by 
letter in June 2002.  This letter told the appellant what 
evidence was needed to substantiate the claim for service 
connection for his psychiatric claims, sleep apnea, and 
varicose veins.  The appellant was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The letter asked the appellant to 
tell the RO about any additional information or evidence he 
might have in his possession.  This met the requirement to 
notify the appellant to send any relevant evidence in his 
possession.  

The veteran was provided with information pertaining to the 
assignment of effective dates and percentage ratings in a 
June 2006 letter.  Unfortunately, the appellant's claim has 
not been readjudicated since this letter was issued.  
However, as the appellant's claim is being denied and no 
effective date will be assigned, the failure to provide the 
appellant with this information cannot possibly result in any 
prejudice.  The denial of his claim also means that a 
percentage rating will not be assigned, thus that element of 
Dingess notice is not implicated in this case.

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1, 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  

The appellant was provided with Kent notice in a June 2006 
letter, but his claim has not been readjudicated since that 
time.  However, as the Board is reopening his claim; and he 
had approximately three month between the date of the letter 
and the time the claim was received at the Board in which to 
submit evidence in response to the notice; there is no 
prejudice in proceeding without initial RO adjudication.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The appellant's service medical records have been 
obtained.  He was scheduled for a hearing before the Board 
but did not appear.  Records from the Social Security 
Administration have been obtained.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As discussed below, there is no competent evidence of current 
varicose veins or that sleep apnea may be related to service.

There is no indication of additional evidence to substantiate 
the claim; the Board concludes that the duty to assist 
provisions of the VCAA have been met. 

Service Connection 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The appellant's service consists entirely of active duty for 
training.  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the appellant had 
a chronic disorder in service or during an applicable 
presumptive period, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  

The presumptions referable to chronic diseases, however, are 
not applicable where the claimant's only qualifying service 
is active duty for training and service connection has not 
been established for any disease or injury.  Beggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991); cf.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2006).

Varicose Veins

The appellant contends that varicose veins have developed as 
the result of stress fractures that occurred on active duty. 

A review of both the appellant's service medical records and 
his post service treatment records is completely negative for 
treatment or findings of varicose veins.  While the 
appellant's current medical records show treatment for 
several disabilities, none of them contain a diagnosis or any 
other evidence of varicose veins.  

While the veteran would be competent to report symptoms of 
varicose veins, he has not done so.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992). 

As the uncontroverted medical evidence indicates that the 
appellant does not have the disability for which he seeks 
service connection, his claim for service connection for 
varicose veins must be denied. 

Alcoholism

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2006).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a appellant's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See also 
VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (CAFC), 
the CAFC held that a veteran could receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  CAFC defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  

These laws and regulations clearly establish that alcoholism 
is not a disability for which service connection can be 
established or compensation is paid.  In addition, the 
appellant does not have any service connected disabilities on 
which entitlement to service connection on a secondary basis 
may be established.  Therefore, this aspect of the 
appellant's claim does not present a basis for which relief 
may be granted, and has no legal merit.  As the disposition 
of this claim is based on law and not the facts of this case, 
the claims must be denied based on lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Sleep Apnea

The appellant contends that he has developed sleep apnea as a 
result of active service.  He notes that he was treated for 
sleep problems during service, and that he has a current 
diagnosis of sleep apnea.  The appellant argues that his 
current disability is the same for which he was treated 
during service.  

The appellant's service medical records confirm that the 
veteran was seen for complaints regarding his sleep.  March 
1983 records note probable insomnia.  Additional March 1983 
records suggest that his sleep patterns should be monitored.  
However, there is no indication that the appellant underwent 
any sleep study during service or that sleep apnea was found.  
These records do serve to satisfy the requirement for service 
connection that there be an in-service disease or injury.

Post service medical records show that sleep apnea was 
diagnosed during VA treatment in April 1998.  This record 
arguably satisfies the requirement that there be a current 
disability.  

There is, however, no competent evidence relating current 
sleep apnea to service.  The veteran has not reported a 
continuity of symptomatology, the clinical records contain no 
findings of sleep apnea for a number of years after service, 
and no competent medical professional has linked current 
sleep apnea to service.  The requirement that there be 
evidence of a link between current disability and service is 
not satisfied.

As there is no evidence of a link between a current 
disability and service, the preponderance of the evidence is 
against the claim, and it is denied.

Psychiatric Disabilities

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  

An appellant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the Board in September 1999 
included private medical records from before the appellant's 
ACDUTRA, dated from 1979 to 1981, his service medical 
records, post service private medical records, and a VA 
examination and opinion obtained in August 1997.  The Board 
found that the appellant's psychiatric disability existed 
prior to his entry onto ACDUTRA, and that the evidence failed 
to show the appellant's preexisting disability underwent an 
increase in severity during ACDUTRA.  

The evidence submitted since September 1999 includes 
additional private and VA treatment records from the 
appellant's disabilities, including his psychiatric 
disabilities.  These include August 2000 VA treatment records 
with the notation "Military service likely exacerbated 
mental illness core."  

The Board finds that the August 2000 statement constitutes 
new and material evidence.  The evidence is new in that it 
contains information that was not considered at the time of 
the September 1999 decision.  The evidence is material 
because it purports to show that his disability was 
aggravated during his ACDUTRA, which relates to an 
unestablished fact necessary to substantiate the appellant's 
claim.  Therefore, as the appellant has submitted new and 
material evidence, his claim is reopened.  

Before proceeding with a de novo review of the appellant's 
claim without returning it to the RO for initial 
consideration, the Board must first determine whether or not 
this would potentially harm the appellant's claim.  

As previously discussed, the RO developed the appellant's 
claims for service connection for a psychiatric disability as 
three separate claims.  The Board has determined that they 
are essentially the same claim based on different etiological 
theories.  However, in developing the appellant's claim in 
this manner, the RO has considered the appellant's claims for 
a bipolar disorder and PTSD on a de novo basis.  Therefore, 
as the RO has already in fact considered the appellant's 
claims on a de novo basis, no harm can result to the 
appellant if the Board also considers his claim on a de novo 
basis without returning it to the RO.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

The evidence includes a June 1979 report of hospitalization 
from Charles River Hospital which notes the appellant's 
complaints of "mental anguish."  It was noted that this was 
the appellant's second psychiatric admission.  He admitted to 
depression with suicidal ideation.  Symptoms included 
paranoia, auditory hallucinations and bizarre behavior that 
included hiding under his bed.

A July 1979 report of hospitalization from Medfield State 
Hospital notes that the appellant was admitted with a history 
of a previous hospitalization for paranoid schizophrenia.  
Upon examination, the appellant was agitated, tense, paranoid 
and physically violent.  He was oriented times three and had 
no hallucinations or delusions.  Impression included paranoid 
schizophrenia.  The appellant was transferred to Charles 
River Hospital.

A report of hospitalization from Charles River Hospital dated 
from July 1979 to August 1979 notes that the appellant was 
admitted with increased symptoms, including imagining things, 
paranoia, auditory hallucinations and bizarre behavior.  Upon 
mental status examination, the appellant was alert, oriented, 
cooperative and somewhat sullen.  He was somewhat tangential 
and somewhat concrete, but was not delusional.  He denied 
hallucinations, suicidal ideation, and violent intent.  He 
admitted to some mild depression.  Diagnosis was acute 
paranoid psychosis.

A report of hospitalization from Charles River Hospital dated 
from November 1980 to April 1981 notes that the appellant was 
referred for his fourth psychiatric hospitalization.  The 
hospitalization report further notes that the appellant had 
been without his antipsychotic medication since June 1980 and 
that his weekly individual psychotherapy had been terminated.  
Following mental status examination the diagnosis was chronic 
schizophrenia, paranoid type.  

The appellant had a period of ACDUTRA from October 1982 to 
May 1983.  No complaints or findings of a psychiatric 
disorder were noted on an August 1982 pre-enlistment 
examination.  The appellant was found to be qualified for 
enlistment.  At the time of the pre-enlistment examination, 
the appellant completed a report of medical history at which 
time, in response to a question as to whether he had ever 
been treated for a mental condition, he responded in the 
negative.  Service medical records dated in March 1983 note 
that the appellant received a mental health evaluation; 
examiners noted no psychiatric disease, but described the 
appellant as having immature personality with manipulative 
disorder.  The appellant also reported a history of 
alcoholism.  The appellant was relieved from ACDUTRA in May 
1983 due to unsatisfactory performance.

A June 1987 report of hospitalization from Medfield State 
Hospital notes that the appellant was admitted to determine 
his competency to stand trial after allegedly threatening to 
kill his wife and assaulting a police officer.  A history of 
previous psychiatric admissions in 1979 was noted.  Mental 
status examination revealed a hostile affect.  The appellant 
seemed paranoid.  He was not suicidal; he seemed as though he 
could be dangerous to others if threatened.  The appellant 
acknowledged periods of rage during arguments with his wife, 
but stated that he would never physically harm her.  There 
was no evidence of hallucinations.  Diagnosis upon discharge 
was schizophrenia.

A March 1990 admission note from Medfield State Hospital 
indicates that the appellant had been exhibiting bizarre 
behavior.  Following mental status examination, the diagnoses 
included chronic schizophrenia and alcohol abuse.

A July 1993 discharge summary from Pembroke Hospital notes 
that the appellant was admitted after becoming increasingly 
threatening.  It was noted that the appellant had not been 
taking his medication and appeared to be relapsing.  
Diagnoses at discharge included schizoaffective disorder and 
polysubstance abuse.

At a November 1994 hearing, the appellant testified that 
service "exacerbated" his psychiatric disability beyond what 
its normal progression would have been.  He stated, "It got 
worse.  I'm on more medication now than I ever was."  He also 
testified that he receives Social Security disability 
payments and that he received treatment at Mt. Auburn 
Hospital shortly after his release from service.  See 
Transcript.

A June 1997 letter from the Social Security Administration 
(SSA) notes that the appellant was approved for benefits 
based on his diagnosis of schizophrenia.  SSA indicated that 
the appellant's file contained none of the treatment records 
and examination reports used to approve his claim.

An August 1997 VA examination report notes that the 
appellant's claims file had been reviewed prior to 
examination.  A history consistent with the diagnoses of 
alcohol dependence, cannabis abuse and schizoaffective 
disorder was noted.  After mental status examination, the 
diagnoses included schizoaffective disorder, bipolar type, 
and current hypomanic and psychotic symptoms.  In addition, 
the examiner opined that the appellant 

Demonstrates a clinical history 
consistent with schizoaffective disorder 
by his own account.  These psychotic and 
affective symptoms began prior to 
entrance into the service . . . . 
Additionally, he has a history 
consistent with alcohol dependence, 
again which originated prior to the 
entrance into the service when [the 
appellant] was 16 to 17 years old.  
These symptoms were severe and 
unremitting prior to entrance in the 
service.  There was a period of partial 
remission of schizoaffective disorder 
symptoms several months prior to 
entrance into the service, and at that 
point, he was taken off his medications 
and functioned in the service [from 
October 1982 to May 1983].  Any symptoms 
that he may have had in the service were 
hidden or partially treated by severe, 
continuous drinking behavior and severe 
alcohol dependence which he demonstrates 
throughout the service.  There is a 
recurrence of his psychotic 
symptomatology upon exiting the service 
and he has a chronic history of 
recurrent, psychotic episodes, chronic 
paranoid delusions and of violent, 
bizarre behavior throughout his 
adulthood, likely related to his 
schizoaffective disorder and alcohol 
dependence diagnoses.  There is no clear 
exacerbation of [the appellant's] 
schizoaffective condition during his 
period of time in the service.  As he 
describes, he was regularly intoxicated 
throughout his time in the service, and 
symptoms appeared to be exacerbated upon 
his discharge from the service and they 
continue on to the current time.

Other evidence of record includes VA outpatient treatment 
reports dated from 1998 to 1999, which note that the 
appellant was seen with various complaints, to include 
schizoaffective disorder and a bipolar disorder.  

VA treatment records from August 2000 show that the appellant 
was seen for follow up of psychopharmacology.  Under the 
heading of Past Subjective, items included gambling history, 
alcohol abuse by his father and brother, who "yelled a 
lot", a brother who was "schiz", and military service 
likely exacerbated mental illness core.  The appellant 
underwent mental status examination, after which the 
assessments included schizoaffective disorder, alcohol and 
cannabis dependence in full remission, and gambling past.  

Private medical records dated from 2001 to 2002 continue to 
show treatment for the appellant's psychiatric disabilities.  

The Board notes that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

However, in this case the appellant's only service is 
ACDUTRA.  The Court has found that when an appellant's only 
service is ACDUTRA, the presumption of soundness does not 
apply unless service connection has previously been 
established for a separate disease or disability.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).  Therefore, although the 
appellant's August 1982 pre-enlistment examination was 
negative for a psychiatric disability, he is not entitled to 
the presumption of soundness.  

In any event, the evidence all demonstrates that the 
appellant's psychiatric disability, diagnosed as a psychosis, 
preexisted his period of ACDUTRA. 

The evidence clearly shows that he was hospitalized on 
several occasions prior to service for paranoid 
schizophrenia.  These hospitalizations began in 1979.  The 
appellant does not dispute that his disability existed prior 
to service, but contends that it was aggravated by service. 

Service connection can  be established if the appellant's 
preexisting disability was aggravated during service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306(a); cf. Paulson v. Brown (holding that the 
presumption of aggravation did not apply in the case of 
claimant with only active duty for training and no service 
connected disorders).

The evidence does not show that the appellant's disability 
underwent an increase in disability during service.  Although 
the appellant underwent psychiatric observation during his 
period of ACDUTRA, he was found to be free of psychiatric 
disease.  His behavior in service was attributed to a 
personality disorder (which has also been diagnosed since 
service).  There is no evidence of post service treatment for 
a psychiatric disability until June 1987, which was more than 
four years after discharge.  

The August 1997 VA examiner opined that there was no clear 
exacerbation of the appellant's disability during service.  

The only medical evidence that appears to contradict this 
opinion is found in the August 2000 VA treatment records.  
However, this opinion is of limited probative value because 
it is not accompanied by a rationale or any evident review of 
the claims folder.  The opinion also contradicts the service 
medical records.  It also appears that the examiner was 
largely reporting the veteran's opinion, inasmuch as the 
report of exacerbation was noted under the "Past 
Subjective" heading on the evaluation report.  

The August 1997 medical opinion that was expressed after a 
review of the claims folder and is more detailed than that 
contained in the August 2000 outpatient treatment report.  
For these reasons, the August 1997 opinion must be afforded 
far more weight than the August 2000 outpatient treatment 
record. 

The veteran would be competent to report a worsening of his 
symptoms in service and since, however; his reports are 
outweighed by the service medical records showing no 
psychotic symptoms, the post-service records showing no 
psychiatric disability for years after service, and the VA 
examiner's opinion.

As for the appellant's claim that he has developed PTSD, the 
Board notes that although extensive medical records 
pertaining to treatment of the appellant's psychiatric 
disability are contained in the claims folder, none of these 
contain a diagnosis of PTSD.  In fact, none of these records 
consider PTSD to be even a possible diagnosis.  The appellant 
did not participate in combat, and he has not responded to 
requests to supply information to identify a possible 
traumatic event.  Therefore, as there is no current diagnosis 
of PTSD, entitlement to service connection may not be 
established.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992). 

Therefore, as the weight of the evidence does not show that 
the appellant's psychiatric disorder, whether diagnosed as 
paranoid schizophrenia or a bipolar disorder, permanently 
increased in disability during service, entitlement to 
service connection is not warranted.  38 U.S.C.A. § 5107(b).








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for varicose veins is 
denied. 

Entitlement to service connection for alcoholism is denied. 

Entitlement to service connection for sleep apnea is denied.

New and material evidence to reopen the appellant's claim for 
service connection for a psychiatric disability has been 
submitted.  

Entitlement to service connection for a psychiatric 
disability is denied. 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


